Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on December 28, 2020.
Claims 1-9 and 11-20 are currently pending.  Claims 1, 12, 14 and 17 have been amended.  Claim 10 has been canceled.  Entry of this amendment is accepted and made of record.
Previous rejection of claims 1-9 and 11-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicants amendments filed December 28, 2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on September 29, 2017. It is noted, however, that applicant has not filed a certified copy of the Indian Patent Application No. 201741034670 application as required by 37 CFR 1.55.                                                                                                                                                          

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The arguments presented by Applicant on Remarks filed December 28, 2020 were persuasive, thus previous rejections under 102(a)(1) have been withdrawn. 
Regarding claim 1, the best prior art of record Kamen et al. (US 2010/0327849), fail to specifically teach the invention as claimed.  The specific limitation of a system for sensing a temperature of a fluid within a hydraulic vessel, the system comprising: wherein the barrier wall has an annular recessed portion immediately adjacent and circumscribing a projecting portion, the annular recessed portion configured to form, when coupled to the hydraulic vessel via the vessel connector, an annular recess into a portion of the aperture volume, the projecting portion projecting from the annular recessed portion in a projection direction substantially perpendicular to the interior spanning plane, a cavity being formed on an interior 
Hence the prior art of record fails to teach the invention as set forth in claims 1-9 and 11. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 12, the best prior art of record Kamen et al. (US 2010/0327849), fail to specifically teach the invention as claimed.  The specific limitation of a method for sensing a temperature of a fluid within a hydraulic vessel, the method comprising: providing fluid flow into an annular recessed portion of the aperture immediately adjacent and circumscribing the projecting portion of the barrier wall, the annular portion configured to form, with the hydraulic vessel, an annular recess into a portion of the aperture volume, wherein the projecting portion of the barrier wall is cylindrical between the annular recess and the tip of the projecting portion in independent claim 12 when combined with the limitations of sensing a temperature within a cavity formed on an interior side of a projecting portion of a barrier wall configured to span an aperture in a vessel wall of the hydraulic vessel, the barrier wall having interior and exterior surfaces; presenting the exterior surface of the barrier wall to the fluid within the hydraulic vessel via the aperture in the vessel wall, the aperture extending from an exterior surface to an interior surface of 
Hence the prior art of record fails to teach the invention as set forth in claims 12-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855